RAKER, J.
concurring.
I join in Part A only of this opinion. I do not join in Part B and would not reach the issue on the grounds of mootness. Judges Harrell and Battaglia join in this concurring opinion.
Concurring opinion by RAKER, J., which HARRELL and BATTAGLIA, JJ., join.

ORDER

GLENN T. HARRELL, Jr. Senior Judge.
The Court having considered the Motion for Reconsideration and Stay of Mandate filed by the State, it is this 16th day of August 2013,
ORDERED by the Court of Appeals of Maryland (majority concurring*) that Part B of the Court’s previously filed opinion in this case, Alston v. State, 433 Md. 275, 284-301, 71 A.3d 13, 19-29 (2013) (filed June 26, 2013), be, and the same is, hereby withdrawn and replaced with “The second question the Petitioner asks us to resolve, being moot, shall not be addressed here”; and, it is further
ORDERED that the State’s request for a stay of the mandate is denied.
Dissenting — Chief JUDGE BELL, and Judges GREENE and CATHELL, who would have denied the State’s motion in its entirety.

Voting in favor of this action — Judges Harrell, Battaglia, Raker, and Wilner.